Order entered on or about June 14, 1966 denying plaintiff’s motion to strike the first, second and third affirmative defenses in the answer unanimously modified, on the law, by striking the third defense, and as so modified affirmed, without costs or disbursements. The third defense is that the plaintiff is not a duly licensed employment agency. In the complaint it is alleged that the plaintiff performed services resulting in the sale of defendant’s stock holdings in a certain corporation for the sum of $400,000, and in connection therewith procured for the defendant employment with the purchaser for five years at an annual salary of $31,200. Article 11 of the General Business Law which provides for the licensing of employment agencies was not designed to apply to transactions such as the one in dispute, where the employment was merely incidental to the essential purpose of the contract, namely, the sale of the stock; and so the third defense is insufficient in law. (Cf. Weingast v. Rialto Pastry Shop, 243 N. Y. 113; Dodge v. Richmond, 5. A D 2d 593; Heyman v. Howell, 133 N. Y. S. 2d 19.) Concur — Breitel, J. P., Rabin, McNally, Capozzoli and Witmer, JJ.